            Case 1:19-cv-08683-SLC Document 47 Filed 08/12/20 Page 1 of 1




                                  The Law Offices of Jacob Aronauer
                                        225 Broadway, 3rd Floor
                                     New York, New York 10007
                                            (212) 323-6980
                                     jaronauer@aronauerlaw.com

      August 11, 2020

      Via ECF
      Hon. Sara L. Cave
      United States District Court
      500 Pearl St.
      New York, NY 10007

              Re:     Perez v. Rossy’s Bakery & Coffee Shop Inc.
                      19-cv-08683 (SLC)

      Dear Judge Cave:

               This office represents Plaintiff in the above captioned matter. I request to have an
      additional day to provide the information required in the Court’s August 7, 2020 order (dkt
      45). I apologize for the timing of the request as the information sought is due today. This
      is Plaintiff’s first request for an extension. Defendants graciously consent. If Plaintiff’s
      request is granted Defendants’ opposition would be due on August 12, 2020. The basis for
      the request is poor case management on the part of Plaintiff.

                                                            Respectfully,

                                                            /s Jacob Aronauer
                                                            Jacob Aronauer
                                                            Attorney for Plaintiff

      Via ECF
      All attorneys on Record



Plaintiff's Letter-Motion (ECF No. 46) is GRANTED. By Close of business
today, August 12, 2020, Plaintiff's counsel is directed to (1) fix the
lettering in Plaintiff's Exhibits and provide a corrected binder to the
Court; and (2) file its objections to Defendants' Exhibits B and C,
attaching copies of Plaintiff's document requests and Defendants'
objections and responses. Defendants are directed to file their
response by Monday, August 17, 2020.

The Clerk of Court is respectfully directed to Close ECF No. 46.

SO-ORDERED 8/12/2020
